DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claims 1 and 6 recite “the processing unit generates first recommendation parameter…”, “the processing unit generates second recommendation parameter…”, “the processing unit generates third recommendation parameter…”, “the processing unit generates fourth recommendation parameter….”. The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 6, Independent Claims 1 and 6 recite “the processing unit generates first recommendation parameter…”, “the processing unit generates second recommendation parameter…”, “the processing unit generates third recommendation parameter…”, “the processing unit generates fourth recommendation parameter….”. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “parameter”.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate any of the recommendation 

Regarding Claims 1 and 6, these claims recite “wherein, when the user generates the temperature confirmation signal, the processing unit….” It is unclear what happens if the user interface never generates the temperature confirmation signal. What happens if the user interface generates a temperature adjustment signal instead? Or if no confirmation signal ever comes? Examiner is interpreting these conditional statements as being positively recited in order to expedite prosecution for prior art purposes. Specifically, Examiner is interpreting that a “temperature confirmation signal” actually occurs. Claims 2-5 and 7-10 inherit the deficiency noted in claims 1 and 5.

Regarding Claims 1, 5, 6 and 10, these claims recite “the processing unit calculates a sum of the first recommendation parameter to the fourth recommendation parameter and generates recommendation information which is displayed by the display unit.” It is unclear whether the calculated sum of the recommendation parameters is used to generate recommendation information. For purposes of furthering prosecution, Examiner interprets this to be the case. See Specifically Applicant’s Specification at pgs. 14-15. Claims 2-5 and 7-10 inherit the deficiency noted in claims 1 and 5. Additionally, it is unclear how in Claims 5 and 10 the sum may be a first, second, or third interval. It is unclear how these intervals are made and how that and/or the parameters correlate to a TOG. For at least these reasons, these limitations are unclear.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative Claim 1 recites reading/uploading location and temperature information, displaying temperature information, determining whether there is an adjustment or confirmation signal, generating first- fourth recommendation parameters based on whether a certain type of signal is generated at the user interface, and calculating those parameters and generating recommendation information which is displayed.
The limitation of the processing unit reads the location information and uploads the location information to the server through the network unit and then reads temperature information from the server, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processing unit”, “server”, and “network unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer components, the reading and uploading information encompasses the user reading information and looking up other information with that information. 
The limitation where the processing unit displays temperature information and determines whether the user interface generates an adjustment or confirmation signal, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. These generic components include the processing unit, display unit, and user interface. But for these generic computer components, the determining in the context of this claim encompasses a user manually agreeing or changing a piece of information. 

The limitation where the processing unit calculates a sum of the recommendation parameters and generates recommendation information which is displayed, under its broadest reasonable interpretation covers performance of the limitations in the mind and mathematical calculations but for the recitation of generic computer components. The generic computer components include the user interface, processing unit, and display unit. Here, these generic components are merely being used to perform mathematical calculations and a user manually/thinking to choose a recommendation information. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a location information generating unit, a network unit, a server, a display unit, a user interface, and a processing unit. The perform the steps of displaying information, reading/uploading information, determining adjustment/confirmation of signals, generating parameters, calculating sums of parameters, and determining recommendation information. They are performed at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The analysis above applies to all statutory categories of invention.  Although literally invoking a method, independent claim 6 remains only broadly and generally defined, with the claimed functionality paralleling that of system claim 1. As such, claim 6 is rejected for at least similar rationale as discussed above.
Dependent claims 2-5 and 7-10 do not add “significantly more” to the abstract idea. They merely recite more complexities descriptive of the abstract idea in further definition of what is displayed and determined. Such complexities do not provide additional elements in addition to the abstract ideas themselves. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.





Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(a) or 35 U.S.C. (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Chu et al. (US 2019/0188773) disclosing determining recommended clothing to wear at a destination based on information such as thermal sensitivity bias for a user, environment data of the location including historical temperatures at the location, and user preferences. See at least paragraph [0004], [0027], [0056], Fig. 1B.  Another piece of pertinent prior art is Shouldice et al. (US 2016/0151603) disclosing recommending sleep management solutions based on things such as temperature information. See at least paragraph [0044], [0079]. Another piece of .


Conclusion
The references cited in the form PTO-892 were not applied under relevant section Allowable Subject Matter in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Yum et al. (US 2012/0110747)
Gannon (US 2017/0076011)
Van Overveld (US 2002/0045959)
Zacharenko (US 2017/0276507)
Bastide et al. (US 2021/0118560)
Hashizaki et al. (US 11,004,551)
Johnson et al. (US 2016/0321547)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684